Citation Nr: 0829112	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO. 06-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for an ankle disability.

2. Entitlement to an initial compensable disability rating 
for bilateral pes cavus.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1994 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1. The veteran's bilateral foot disability is not manifested 
by dorsiflexed great toes, limitation of dorsiflexion at the 
ankles, flatfoot, weak foot, Morton's disease, severe hallux 
valgus, severe hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or moderate foot 
injury.

2. The veteran does not have a current ankle disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial compensable 
disability rating for bilateral pes cavus have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), 4.72, Diagnostic Codes 5276-5284 (2007).

2. An ankle disability was not incurred or aggravated during 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In June 2003 and March 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection, increased rating, 
and earlier effective date claims, as well as specifying what 
information and evidence must be submitted by her and what 
information and evidence will be obtained by VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until March 2006. However, the Board finds that 
the veteran was not prejudiced by this timing error because 
the denial of the service connection claim in this appeal 
renders moot any question as to the appropriate disability 
rating and effective date to be assigned. 

With respect to the veteran's claim for an increased rating 
for her service-connected foot disability, this appeal arises 
from the veteran's disagreement with the disability rating 
assigned following the grant of service connection for a foot 
disability.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, VA treatment records, 
private treatment records, and multiple VA examination 
reports. The Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R §§ 4.40, 4.45 do not apply). Also, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5278 provides ratings for acquired claw foot 
(pes cavus). Slight acquired claw foot is rated 
noncompensably (0 percent) disabling. Acquired claw foot with 
the great toe dorsiflexed, some limitation of dorsiflexion at 
the ankle, definite tenderness under metatarsal heads, 
bilateral or unilateral, is rated 10 percent disabling. 
Acquired claw foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement. Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement. 38 C.F.R. § 4.71a, Diagnostic Code 5278.

The relevant medical evidence of record includes a March 2005 
VA examination report which shows that the veteran complained 
of pain in her feet. On physical examination, there was no 
visible deformity of either foot and no objective evidence of 
painful motion, edema, or instability. She had a normal gait 
and there were no functional limitations on standing or 
walking. There was a subjective sense of pain after walking 
for 25 minutes. There were no calluses, breakdowns, unusual 
shoe wear, or skin or vascular changes. The veteran had 
normal posture and no deformities, no flat feet, and no 
hallux valgus. The diagnosis was bilateral pes cavus, 
asymptomatic. 

A July 2006 private medical record shows that the veteran had 
pain with palpation of the medial plantar fascia insertion 
area on the right foot. There was pain with palpation of the 
second metatarsophalangeal (MPT) joint and a third area of 
tenderness of the tarsal tunnel area slightly distal to the 
medical malleolus, although there was negative Tinel's sign 
and no radiating discomfort. X-ray images of the right foot 
revealed a short first metatarsal which can cause excessive 
strain on the second MTP joint. There was no frank exostosis, 
but very early exostosis formation at the area of insertion 
of the plantar fascia. A medially prominent first metatarsal 
head was noted with lateral deviation of the hallux and 
sesamoids and an increase in the first intermetatarsal angle. 
The diagnoses were plantar fasciitis and early heel spur 
syndrome, capsulitis of the second MTP joint (right), and 
early hallux abducto deformity (right).

As the competent evidence of record does not show that either 
of the veteran's great toes is dorsiflexed and that she has 
some limitation of dorsiflexion at the ankles, the Board 
finds that the veteran's service-connected bilateral foot 
disability is not manifested by symptomatology which more 
closely approximates the criteria for a 10 percent disability 
rating under Diagnostic Code 5278.

The Board has considered other potentially applicable 
Diagnostic Codes, but there is no evidence of flatfoot, weak 
foot, Morton's disease, severe Hallux valgus, severe hallux 
rigidus, hammer toe, malunion or nonunion of the tarsal or 
metatarsal bones, or moderate foot injury to warrant a 
compensable rating under Diagnostic Codes 5276-5284. 
38 C.F.R. § 4.72, Diagnostic Codes 5276-5284. 

The Board finds that a compensable disability rating is not 
warranted for the veteran's service-connected bilateral pes 
cavus disability.



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

The veteran's service treatment records do show evidence of 
complaints of ankle pain; however, there is no competent 
medical evidence of record suggesting that the veteran has 
any current ankle disability. A March 2005 VA examination 
report shows that the veteran reported a history of ankle 
problems. On physical examination, however, the veteran had 
full range of motion of the ankle. The examination report 
reflects that the examiner did not diagnose the veteran with 
a current ankle disability. A July 2006 letter from S.M.F., 
D.O., is silent for any evidence of complaints or treatment 
for an ankle disability. A July 2006 treatment note from 
Carolina Foot Care Associates, PLLC, shows that the veteran's 
right ankle was normal on x-ray. Although the physician noted 
that the veteran had some lateral ankle strain/sprain by 
history, the physician did not render a diagnosis of an ankle 
disability. In short, there is no competent medical evidence 
of record showing that the veteran has a current ankle 
disability. Service connection cannot be established without 
a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). The Board finds that entitlement to service 
connection for an ankle disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

Service connection for a right ankle disability is denied.

An initial compensable disability rating for bilateral pes 
cavus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


